                                          DISCUSSION

       Plaintiff’s claims against the New York City Department of Correction (DOC) and GRVC

must be dismissed. The Court presumes that in suing GRVC, Plaintiff is actually suing DOC, the

agency responsible for the City of New York’s correction facilities. But DOC cannot be sued

because an agency of the City of New York is a non-suable entity. N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the city of New York and not in that of any agency, except where

otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is

generally prohibited from suing a municipal agency.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York

and directs the Clerk of Court to amend the caption of this action to replace the DOC and GRVC

with the City of New York. See Fed. R. Civ. P. 21. This amendment is without prejudice to any

defenses the City of New York may wish to assert.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against the DOC and the GRVC. See 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of New York as a Defendant

under Fed. R. Civ. P. 21.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that



                                                  2
Defendants City of New York, GRVC Warden Walker, GRVC Deputy Carter, and GRVC Captain

Henry waive service of summons.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                             ANALISA TORRES
                                                          United States District Judge




                                                 3
